Order unanimously reversed, with $20 costs and disbursements to defendant-appellant, and defendant-appellant’s cross motion to dismiss the complaint granted with leave to plaintiff to serve an amended complaint. The allegations of the complaint are so contradictory that it is impossible to determine the nature of the contract or relationship between the parties, whether the action is brought in equity for an accounting on a joint venture or in law *558for commissions. Under the circumstances, we cannot determine, until the service of an amended complaint, to what extent an examination before trial would be appropriate. Present — Peck, P. J., Glennon, Callahan, Yan Voorhis and Shientag, JJ.